      Case 5:19-cv-00349-DPM Document 50 Filed 07/07/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAY JONES                                                    PLAINTIFF

v.                       No: 5:19-cv-349-DPM

BRANDON DAVIS, Lieutenant,
Tucker Max                                                DEFENDANT

                                ORDER
     1. The Court withdraws the reference.
     2. Jones hasn't filed a free-world application to proceed in forma
pauperis or paid the $350 still owed toward the filing fee; and the time
to do so has passed. Doc. 47. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). Davis's motion for summary
judgment, NQ 38, is denied without prejudice as moot. An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
